Citation Nr: 1037101	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a thyroid 
disorder, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
hypertension, and if so, whether service connection is warranted.

3. Entitlement to service connection for an eye disorder.

4. Entitlement to service connection for a back disorder.

5. Entitlement to service connection for a right foot disorder.

6. Entitlement to service connection for a gynecological 
disorder.

7. Entitlement to service connection for an abdominal disorder.

8. Entitlement to service connection for shin splints.

9. Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 1986 
and from February 1987 to August 1990.  She also had service in 
the Army Reserve and Kansas National Guard from August 1990 to 
June 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Wichita, Kansas.

The Board observes that the Veteran's psychiatric disorder claim 
was certified as a claim for service connection for depression 
only.  However, the record also provides a diagnosis of bipolar 
disorder that may be related to a service-connected disability.  
When the record associates different diagnoses with the same 
symptoms, the nature of the Veteran's disorder is a question of 
fact for the Board, and once determined, the Board must address 
whether the Veteran's symptoms, regardless of diagnosis, are 
related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).  Accordingly, the Board has broadened 
the claim to include any acquired psychiatric disorder, as 
indicated on the title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The service connection issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in October 2004, the RO 
denied claims for service connection for a thyroid disorder and 
hypertension.

2. Evidence added to the record since the prior final denial in 
October 2004 is neither cumulative nor redundant of the evidence 
of record at that time and raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1. The October 2004 decision is final; new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a thyroid disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2. The October 2004 decision is final; new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant the claims to reopen 
previously denied claims for service connection for a thyroid 
disorder and hypertension is a full grant of the benefits sought 
on appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the 
implementing regulations.  

The Veteran contends that she suffers from a thyroid disorder and 
hypertension that are related to her active duty military 
service.  Thus, she contends that service connection is warranted 
for these disorders.

In an October 2004 rating decision, the RO denied service 
connection for a thyroid disorder and hypertension.  Thereafter, 
service treatment records were received and the claims were 
reconsidered in a February 2005 rating decision.  Another claim 
for service connection was received in August 2005.  The first 
notice of disagreement (NOD) was received in December 2006 after 
the March 2006 rating decision.  The Board notes that a claim 
becomes final and subject to a motion to reopen only after the 
period for appeal has run, and any interim submissions before 
finality must be considered by the VA as part of the original 
claim.  Jennings v. Mansfield, 509 F.3d 1362 (2007).  Thus, the 
submissions associated prior to finality of the October 2004 
rating decision, as well as the February 2005 rating decision, 
relate back to the October 2004 rating decision.  However, no NOD 
was received with regard to that decision.  Therefore, the 
October 2004 rating decision is considered final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) 
[(2009)].  
Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In October 2004, the Veteran's service treatment records were not 
available, and the Veteran submitted no treatment evidence; 
therefore, the only evidence in support of her claims as of 
October 2004 was her own statements.  The claims were denied on 
the basis that there was no evidence of a thyroid disorder or 
hypertension related to military service.  Thereafter, service 
treatment records were received, but there remained no evidence 
of current disability, and the claims were again denied.  Since 
the finality of the October 2004 rating decision, duplicate 
copies of service treatment records have been received as well as 
private treatment records and treatment reports.  This evidence 
reveals diagnoses of Grave's disease, which resulted in a 
thyroidectomy and hypothyroidism, as well as hypertension.  
Therefore, there is now evidence of a current disability with 
respect to these claims.  Accordingly, this evidence is new, in 
that it is neither cumulative nor redundant of the evidence of 
record at the time of the original adjudication and material, in 
that it raises a reasonable possibility of substantiating the 
Veteran's claims by addressing an evidentiary deficiency present 
at that time.  Therefore, the claims to reopen the previously 
denied claims seeking service connection for a thyroid disorder 
and hypertension are granted.
ORDER

New and material evidence having been received, the claim to 
reopen the previously denied claim seeking service connection for 
a thyroid disorder is granted.

New and material evidence having been received, the claim to 
reopen the previously denied claim seeking service connection for 
hypertension is granted.


REMAND

With regard to the service connection claims, the Board 
determines that a remand is necessary.  First, the Board observes 
that the Veteran is in receipt of disability benefits from the 
Social Security Administration (SSA).  Although the SSA award 
letter and decision are in the claims file, the records related 
to her application for those benefits are not.  When VA has 
notice prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the Board must 
seek to obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker 
v. West, 11 Vet. App. 163, 169 (1998).  

Additionally, the SSA decision dated in July 2009 references VA 
treatment records.  There are no VA treatment records in the 
claims file, and the Veteran has not reported that she receives 
treatment at a VA facility.  Nevertheless, the SSA decision 
indicates that there are likely relevant VA treatment records 
outstanding.  The record reflects that the Veteran has resided in 
Wichita throughout the appeal period; thus, the Board presumes 
that the VA facility in question is the Wichita VA medical center 
(VAMC). Thus, all VA treatment records from the Wichita VAMC 
dated from her last month on active duty, August 1990, onward 
should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).  Therefore, further adjudication of the service connection 
claims must be delayed until these outstanding SSA and VA records 
are obtained. 

Second, the Board notes that VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board observes that the Veteran had a diagnosis of pes planus 
in service, but that no defect was documented on enlistment.  As 
pes planus is, to the Board's knowledge, a chronic disorder, the 
Board determines that a VA examination to obtain an opinion as to 
the existence and etiology of a right foot disorder is warranted.  

Additionally, a review of the claims file reveals a current 
diagnosis of hypertension and several elevated blood pressure 
readings during service.  The Board determines that this evidence 
is sufficient to warrant a VA examination to ascertain the 
etiology of the Veteran's hypertension. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Request all records relevant to the 
Veteran's application and award of SSA 
disability benefits.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

2.	Request any VA treatment records for the 
Veteran from the Wichita VAMC dated from 
August 1990 onward.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

3.	Schedule the Veteran for a VA podiatry 
examination in order to ascertain the 
etiology of her claimed right foot 
disorder.  The claims file should be made 
available for review, and the examination 
report should reflect that such review 
occurred.  Upon a review of the record and 
examination of the Veteran, the examiner 
should respond to the following:

Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's claimed right foot 
disorder is causally or etiologically 
related to her military service?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

4.	Schedule the Veteran for a VA examination 
in order to ascertain the etiology of her 
hypertension.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the Veteran, 
the examiner should respond to the 
following:

Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's hypertension is 
causally or etiologically related to 
her military service?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

5.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated.  
If any claim remains denied, the Veteran 
and her representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


